Citation Nr: 1403872	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for non-union lateral sesamoid fracture of the right great toe (right great toe disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to August 1979, December 1981 to November 1987, and May 1994 to September 2008.  He is the recipient of the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for right and left knee disorders, and granted service connection for hearing loss and a right great toe disability with initial noncompensable ratings, effective October 1, 2008.  In an April 2010 rating decision, the RO increased the rating for the right great toe disability to 10 percent, effective October 1, 2008.  The Veteran was issued a Statement of the Case (SOC) regarding the denials of service connection and the claim for higher initial ratings in April 2010.

Thereafter, the Veteran submitted a May 2010 VA Form 9 (Substantive Appeal).  Although he marked that he only wished to continue the appeal regarding the ratings assigned to the hearing loss and the right great toe disability, he testified at an August 2010 hearing before a Decision Review Officer (DRO) regarding all four issues, of which a transcript of record, and the RO issued a December 2011 Supplemental Statement of the Case (SSOC) regarding all four issues.  In addition, although the Veteran subsequently resubmitted the same VA Form 9 in January 2012 showing that he only wanted to appeal two issues, his representative has submitted documents raising contentions as to all four issues.  Furthermore, the RO has certified all four issues for the Board's review.  Under these circumstances, the Board finds that all four issues are in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  Records in Virtual VA include the Veteran's representative's November 2013 appellant's brief as well as VA treatment records dated after the last adjudication by the Agency of Original Jurisdiction (AOJ) in the December 2011 SSOC.  In regard to the claims for bilateral knee disorders adjudicated in the instant decision, these records make reference to a past knee injury, but make no reference to current knee disorders.  This evidence is redundant of the medical and lay evidence of a past injury on record at the time of the December 2011 SSOC.  Further, in the paper claims file, there is a June 2012 VA examination report that evaluated a back disability and, in this record, the knees were reviewed, but no disability or abnormalities of the knees are noted.  This evidence is redundant of the evidence previously of record showing no current disability of the bilateral knees.  Therefore, as such evidence is redundant and thus irrelevant, a remand for AOJ consideration of such evidence is not warranted and appellate review of such issues may proceed without prejudice to the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

The issues of higher ratings for hearing loss and a right great toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran does not have a current disability of the right knee.

2.  For the entire appeal period, the Veteran does not have a current disability of the left knee.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision was issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the Veteran's representative has alleged that service connection for the Veteran's bilateral knee disorder is secondary to his service-connected right great toe disability based on an altered gait and the Veteran has not been provided VCAA notice pertaining to the evidence and information needed to substantiate a claim on a secondary basis, the Board finds no prejudice to him in proceeding with a decision at this time.  Specifically, as the Veteran's claim is denied based on the fact that is no current disability of the right and/or left knee, the Board need not reach the question as to whether a bilateral knee disorder is secondary to a service-connected disability.  Moreover, in order to be awarded service connection on a direct or secondary basis, there must be a current disability, a criteria of which the Veteran was informed in the October 2008 letter.

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the Veteran, in his August 2010 DRO hearing, remarked that he has seen his primary care provider for a knee problem, possibly in December 2008, and stated that, while he did not receive treatment, he believed that the medications he took for other disability helped with the knees.  However, as noted in the Introduction, VA treatment records dated through August 2012 and associated with the record subsequent to the December 2011 SSOC make reference to a past knee injury, but make no reference to current knee disorders.  Furthermore, at his August 2010 DRO hearing, the Veteran reported that he did not receive current treatment for his knees.

The Veteran was also provided a November 2008 VA examination that found no current right and/or left knee disabilities.  Review of this report, and the attached X-rays, reveals that this examination is adequate to adjudicate the claims for service connection for right and left knee disabilities.  Although cognizant that the Veteran's representative, in a November 2013 appellate brief, requested that the Veteran be provided another VA examination to identify current knee disorder, the representative did not identify any inadequacy in the November 2008 VA examination and the Veteran has not provided any indication of change in his knees or other evidence that there is now a current diagnosed right and/or left knee disorder.  For these reasons, the Board finds that VA has satisfied it duty to assist, to include obtaining records and providing a VA examination.  See 38 C.F.R. § 3.159.

The Board also notes that the Veteran provided testimony in August 2010 before a DRO at the RO.  38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In the instant case, the Board finds that the DRO complied with such regulation in that all issues on appeal were noted at the hearing, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee disorder, his current treatment for such disorder, and his contention that his military service caused such bilateral knee disorder.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims for service connection for right and left knee disabilities.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran generally contends that he sustained bilateral knee injuries in service.  In the November 2013 appellate brief, the Veteran's representative asserted that the left knee disorder is due to training for combat and was aggravated by combat.  The representative has also asserted that both knee disabilities are secondary to the service-connected right great toe disability, based on the Veteran's altered gait.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Service connection may also be granted on a secondary basis for a disability which is caused or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439, 447-49 (1995).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records of file make reference to knee pain, and the Veteran has reported that he sustained the left knee disorder training for combat and it increased in severity during combat.  The Veteran was awarded a Combat Infantryman Badge during service.  In this regard, the Board notes that the DD 214 associated with his period of service from August 2004 to January 2006 reflect the award of such combat designation; however, a March 2009 DD 215 reflects that, pertinent to such DD 214, the award of the Combat Infantryman Badge was removed.  However, the Veteran's DD 214 associated with his period of service from January 2006 to September 2008 again awarded the Combat Infantryman Badge.  There is no indication that such DD 214 has been amended. 

Based on the receipt of such award, the Board finds that the Veteran engaged in combat.  In cases where the Veteran engaged in combat, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of disorders of the left knee.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorder.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  The Board notes that upon the Veteran marked that he had had knee trouble in his June 2008 Report of Medical History, completed shortly before his separation from service, but no current knee disorder of the left or right knee was diagnosed upon separation from service.

Likewise, there is current diagnosis of a right and/or left knee disorder since the Veteran's separation from service.  In November 2008, the Veteran underwent a VA examination that evaluated his knees.  The examiner documented the Veteran's left knee injury in service and the Veteran's assertion that the right knee disorder developed due to his service-connected right great toe disability.  The examiner completed examinations of the knee, to include pain free full motion of both knees, and the examiner reviewed the X-ray reports completed earlier that day.  The examiner found normal right and left knees.  There is no documentation of a knee diagnosis dated after the Veteran's separation from service.  Thus, there is a lack of post-service diagnosis of right and/or left knee disabilities.

The Board has also considered the Veteran's lay statements.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  That is, the Veteran has not stated that he had a fracture or other lay observable injury to either knee.  Rather, he has provided various theories of how his alleged knee disabilities developed, to include after sustaining a fall/injury.  The Veteran, however, is not competent to opine that he has current knee disabilities attributable to the events of service, to include the left knee injury/disability incurred during combat, as these questions of diagnosis and etiology require medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a knee disorder, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of either a right or left knee disorder for the entire appeal period, or immediately prior to such period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. at 225.  Therefore, although cognizant that the Veteran's representative has asserted that the circumstances of service provide a basis for granting service connection, the evidence shows that there are no current bilateral knee disabilities.  Consequently, the claims for service connection for right and left knee disorders must be denied on a direct and secondary basis.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right and left knee disorders.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Relevant to his initial rating claims, the Board finds that additional development is necessary prior to appellate review.  In this regard, the Veteran was last provided VA examinations that evaluated his service-connected hearing loss and right great toe disability in September 2011.  In November 2013, the Veteran's representative submitted an appellate brief that asserted that the Veteran's disabilities had worsened since the last provided examinations.  Based on this assertion of increased symptoms, the Board remands the claims for updated VA examinations. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, the Virtual VA component of the Veteran's claims file currently contains VA treatment records from the Memphis, Tennessee VA Medical Center and the Smithville, Mississippi VA Community Based Outpatient Clinic.  These records are limited, with the most recent record from the Smithville facility dated August 13, 2012 with the Memphis records being from prior years.  Upon remand, the AOJ should obtain updated treatment records.     

Accordingly, the case is REMANDED for the following action:

1.  After ascertaining from the Veteran the dates and location of recent VA treatment, obtain updated VA treatment records from the identified VA facilities, to include any identified outstanding records at the Memphis and Smithville VA facilities.  If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his right great toe disability, which is rated as a right foot disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

The examiner should identify the nature and severity of all manifestations of the Veteran's disability, to include any resulting limitation of motion.  The examiner should specifically indicate whether the Veteran's disability most nearly approximate a moderate, moderately severe, or severe foot injuries. 

Finally, the examiner must comment on the impact the Veteran's service-connected right great toe disability has on his employability.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims remaining in appellate status based on the entirety of the evidence, to include all evidence associated with the record (to include Virtual VA) since the issuance of the December 2011 SSOC.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


